Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
DP I:
Claim 1, 2, 3, 4, 5, 6,  7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/9, 1/9, 6, 1/9. 1/9, 2, 3, 4, 7, 9, 1/9, 1/9, 1/9, 1/9. 1/9, 1/9,  1/7, 1/9, 1/9. 1/9, 1/9. 1/9, 7 and 1/9 respectively of U.S. Patent No. 10,958,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in most aspects, where the addition of the number of photosensor, plurality of LED’s, windshield and chip are the only features newly claims, which are considered obvious based upon the prior art as shown in the 103 rejection (they are nominal features).  
Claim 1 is met by claims 1/9 of US 10,858,830. Although the current claim includes one million photosensor and synchronization, as noted below in the 103 rejection these are known.
Claim 3 for plurality of LED’s refer to 103 rejection below. 
Claim 11, for windshield refer to the 103 rejection below. 
Claims 12 and 13 for chip refer to the 103 rejection below. 
	DP II: 
Claim 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/2, 1/3, 1/5, ½, 1/6, 1/7, 1/8, 1/9, 1/10, 1/11, 1/14, 1/15,;  16, 18, 20, 17, 16, 21;  23, 25, 27, 24,  23 and 28 respectively over of U.S. Patent No. 11,240,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in most aspects, 
rejection (they are nominal features).  
In considering claims 1, 13 and 19 ‘427 does not include synchronizing but as shown in the 103 rejection below the sync’ing of the camera with IR is well-known. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, US 20170104939, Turk, US 20160082887 and NAKATA, US 20190273858.


    PNG
    media_image1.png
    426
    681
    media_image1.png
    Greyscale


The examiner evidences Sun, US 20170104939 which discloses a system that takes captured image data at a first rate/frequency and predetermined times (slower frequency/rate) activates the infrared light (LEDs). As disclosed the camera is mountable in a vehicle (para 14).  Thus the camera, infrared LED and control/image processor (para 5, 78, 79, Fig 3, 302) are met by Sun.  As disclosed by Sun, the system saves power, by using pulsing infrared at determined period of time when capturing images, rather than having the IR LED’s continuously on (para 38).  Sun discloses synchronizing the infrared illumination to the exposure/integration window of the global shutter CMOS sensor which provides the correct lighting for a particular application (para 38, 48,59)—which may include various signals (vsync, horizontal sync etc.. para 43).  Additionally Sun discloses the system may activate the IR illumination based upon ambient levels. 
Thus the camera captures frame at a particular frequency/rate which occurs before the illumination of the IR LED, thus the camera rate operates at a rate that is faster/quicker/higher than the IR LED (2nd rate).
	Regarding the multiple of the (1st multiple of 2nd rate), the examiner notes since the IR LED illumination is synchronized to the timing of the global shutter/camera, the rates are based upon each other, thus the 1st rate being a multiple of the 2nd rate. 
	Regarding the driving assist function Sun discloses the IR illumination can be used for a particular application (para 38, 66).  
a) a camera…is met by camera device which may be mounted in the vehicle (para 67)
b) the claimed plurality of light emitters…is met by night vision application (para 74) using the infrared light emitting diodes
c) the claimed ECU is met by processor 708 (Fig 12)/para 14
d) the claimed camera….is met (para 48, Fig 4) 
e) the claimed infrared…is met (para 48, Fig 4)
f) as noted by Sun, the exposure window and infrared light is synchronized, where the IR light is not on during the entire exposure period/window. 
g) Sun discloses the IR emission and the capturing of the images are synchronized (para 48, 59, 61-64) which are used for driving application (para 38). 

	However Sun does not explicitly recite the feature of a sensor having at least one million photosensors, which the examiner notes would be based upon available sensor, particular type of application, system needs/cost. 
	The examiner incorporates applicant’s own prior art Turk, US 20160082887 (claims 13, 20 and 24) which discloses such.
	The motivation to modify Sun with Turk would provide the system/user the ability to incorporate a desirable number of photosensor into the system, based upon cost/precision/resolution/system needs all providing expected results to the system as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	To further evidence the features of different rates/synchronization via a timing diagram,  between the camera and IR light, the examiner further evidences NAKATA, US 20190273858, which discloses a system where the camera is at least double the frequency (Fig 3, and 6) of that of the emission of IR light and synthesize images captured with IR light and normal (. 
	The motivation to modify the above combination with NAKATA would provide known advantages of combining images captured with and without IR light to ensure the driver can view/see all the surrounding regardless of lighting (day/night) outside the vehicle. 
 
In considering claim 2, 
	As noted by the combination above in claim 1: 
	Notably Sun discloses driver assist function (night vision) capturing images/frames when the IR light is activated.
	Additionally NAKATA discloses the system can capture both IR and regular images frames to be synthesized. 
	In considering claim 3, 
	As noted above in claim 1. 
	Sun discloses using IR when low ambient levels are detected (para 11, 13, 15, 20-23. 38, 49-51, 53, 55-57 and 67), by using a plurality of LED’s (para 10, 23, 38, 40, 46
	Nakata disclose capturing images by using a light emitting elements (para 32) to capture images even in a dark environment (para 18, low ambient). 
	In considering claim 4, 
	Sun discloses when the ambient light is very strong, there is not need to use IR light to capture an image (para 55). 
	Additionally, Nakata discloses that the system can capture both IR and Non-IR images which are then combined/synthesized (as noted in claim 1). 
	Regarding for another drive function of the vehicle, the examiner notes based upon the above combination, the combination teaches that a camera can capture images alternatively using the IR and non-IR light where the non-IR images maybe used for other than night-vision application for instance as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  As noted by KSR combining the prior art elements, would yield predictable results where the non_IR images could be used for other than night time applications. 

	Principles of Law:
	KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) and include:
	 a) combining prior art elements according to known methods to yield predictable results; 
	b) simple substitution of one known element for another to obtain predictable results;
	c) Use of known technique to improve similar devices (methods, or products) in the same way; 
	d) applying a known technique to a known device (method or product) ready for improvement to yield predictable results:
	e) “obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
	f) known work in one field of endeavor may prompt variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; and
	g) some teaching, suggestion, motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teaching to arrive at the claimed invention. 
	In considering claim 5, 
	As noted by Sun in claim 1 (Fig 4) the first rate (capture rate) as shown is at least 2x that of the IR illumination rate. 
	Additionally with Nakata Figs 4 and 6, the capture rate is at least 2x that of the IR illumination rate.
	In considering claims 6-8, 
	The combination above does not explicitly recite the frame/capture rates of the IR and camera, although the prior art does disclose the IR has a slower at least 2x slower rate than that of the camera. 
	The examiner notes a camera frame rate varies on the number of individual frames that are captured, which may include 24fps (frames per second), 30, 60, 120 etc.. Additionally, the IR light may illuminate inside that rate, which would be at a slower rate (since as disclosed by Sun, the IR light is only pulsed during the capturing interval). 
	Thus depending upon the capturing rate and the particular application/ambient levels would aid in determining the rate selected for the IR light. 
	One of ordinary skill in the art, would recognize before the effective filing date of the claimed invention, that such rate may be ½, 1/3 or some other fraction of the total capture rate. 
	The examiner takes “OFFICIAL NOTICE” regarding frame rate of a camera being either 60, 90 or 120 as claimed, wherein the IR LED rate would be related/less than this as noted above. 

	In considering claim 9, 
	As noted by Nakata the IR LED’s are pulses on/off at a slower rate than the capture rate (Fig 4, para 60, 61, 64)
	In considering claim 10, 
	As noted above with Sun, which discloses a plurality of LED’s (para 10, 15, 20)
	In considering claim 11, 
	The examiner notes Sun/Nakata do not explicitly recite the location of the camera, explicitly the “windshield” although one of ordinary skill in the art would recognize that a vehicle camera, depending upon the application could be installed any number of places in or out of the vehicle.
	The previous incorporated Turk, US 20160082887 (para 13) discloses that such camera may be place at the windshield.
	The motivation to modify Sun/Nakata with Turk would provide the conventional capability of mounting a camera in any desirable/applicable location, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 12, 
	Sun discloses an integrated circuit/chip (para 23, 43, 45-46, 85, 97) may be used.
	In considering claim 13, 
	Refer to claims 1, 5 and 12. 
	In considering claim 14, 
	Refer to claim 2. 
	In considering claim 15, 
	Refer to claim 3. 
	In considering claim 16, 
	Refer to claim 4. 
	In considering claim 17, 
	Refer to claim 9. 
	In considering claim 18, 
	Refer to claim 10. 
	In considering claim 19, 
	Refer to claims 1, 5 and 11.
	In considering claim 20, 
	Refer to claim 2. 
	In considering claim 21, 
	Refer to claim 3. 
	In considering claim 22, 
	Refer to claim 4. 
	In considering claim 23, 
	Refer to claim 9.
	In considering claim 24, 
	Refer to claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.
	US 20180324367 (PARA 66), where the NIR illuminator is ½ of the camera frame rate. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7353.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7519.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422